           Case 1:19-cv-11497-GHW Document 23 Filed 04/09/20 Page 1 of 2
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 4/9/2020
------------------------------------------------------------------X
  JON R. MORGAN, on behalf of himself and all :
  others similarly situated,                                      :
                                                                  :
                                                  Plaintiff,      :          1:19-cv-11497-GHW
                              -against-                           :
                                                                  :                ORDER
  RESIDENT HOME, LLC,                                             :
                                                                  :
                                             Defendant.           :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
         On March 13, 2020, Dkt No. 19, the Court issued an order conditionally discontinuing this

action. Pursuant to the terms of that order, the plaintiff was provided the option to apply for

restoration of the action to the active calendar of the Court by the date that was 30 days following

the issuance of the order. In accordance with the terms of that order, if the plaintiff failed to apply

for restoration of the case by that date, the case would be automatically dismissed with prejudice.

         By letter dated April 8, 2020, Dkt No. 22, the plaintiff has requested that the Court extend

the deadline for the plaintiff to apply for restoration of the case to the Court’s active calendar, or,

alternatively, for the parties to submit a stipulation of settlement and dismissal. 1 That application is

GRANTED. Accordingly, the deadline for the plaintiff to apply for restoration of the case to the

Court’s active calendar, or, alternatively, for the parties to submit a stipulation of settlement and




1
  As explained in Rule 4(D) of the Court’s Individual Rules of Practice in Civil Cases, the Court will not retain
jurisdiction to enforce confidential settlement agreements. If the parties wish that the Court retain
jurisdiction to enforce the agreement, the parties must place the terms of their settlement agreement on the
public record.
         Case 1:19-cv-11497-GHW Document 23 Filed 04/09/20 Page 2 of 2



dismissal, is extended to May 28, 2020.

       The Clerk of Court is directed to terminate the motion pending at Dkt No. 22.

       SO ORDERED.

   Dated: April 9, 2020
                                                  __________________________________
                                                            GREGORY H. WOODS
                                                           United States District Judge




                                                2
